United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3671
                                    ___________

Ronald O'Neil,                        *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the Southern
                                      * District of Iowa.
City of Iowa City, Iowa; Iowa City    *
Airport Commission; Randy Hartwig; *
Dan Clay,                             *
                                      *
            Appellants.               *
                                 ___________

                              Submitted: June 11, 2007
                                 Filed: August 10, 2007
                                  ___________

Before MURPHY, BEAM, and SHEPHERD, Circuit Judges.
                           ___________

BEAM, Circuit Judge.

       Ronald O'Neil brought suit against the above-named defendants alleging two
constitutional violations: (1) retaliation against him for exercising his free speech
rights under the First Amendment, and (2) violation of his due process liberty interest
in his reputation based on remarks made by defendant Iowa City Airport
Commissioners Hartwig and Clay. In their individual capacities, Hartwig and Clay
moved for partial summary judgment based on qualified immunity. The district court
denied the motion and set the case for trial. Defendants appeal the denial of qualified
immunity. We remand the case so that the district court may properly analyze the
defendants' motion for partial summary judgment based on qualified immunity.

I.    BACKGROUND

        Iowa City Municipal Airport is owned by defendant City of Iowa City and
managed and controlled by the Iowa City Municipal Airport Commission, which is
itself an independent entity.1 Defendants Hartwig and Clay both sat as members of
the Commission. O'Neil was employed–initially full-time–as the Iowa City Airport
Manager, reporting directly to the Commission.

      In 2004, the Commission sought to secure a grant from the Federal Aviation
Administration (FAA) for $1.4 million dollars to be used for a runway expansion
project. As Airport Manager, O'Neil acted as the "point person" for the Commission,
communicating with the FAA regarding the grant application.

       In July 2004, with the grant application still pending, the Commission voted to
reduce O'Neil's position to a part-time position, effective November 1, 2004. During
an August 10 public meeting discussing airport strategy and planning, a member of
the audience asked about the status of the grant, to which O'Neil cryptically replied
that "the situation may have changed." He then refused to elaborate further.

      Two days later, O'Neil was called before the Commission for a performance
evaluation that resulted in the immediate termination of his employment. An August
19, 2004, article from The Daily Iowan quoted Commissioner Clay as saying that
O'Neil's public comments were "propagation of misinformation that led to a loss of


      1
       We adopt these facts from the district court's August 11, 2006, order, which
included facts which were either undisputed or recited in a light most favorable to
O'Neil, as the party opposing the motion for summary judgment.

                                         -2-
trust in [O'Neil's] ability to work for the [C]ommission and the airport." Another
newspaper article quoted Commissioner Hartwig as stating that the termination
"relate[d] to the trust of the employee, certainly one in a manager's position."

II.   DISCUSSION

      Defendants Hartwig and Clay moved for partial summary judgment arguing that
they were entitled to qualified immunity for both the termination of O'Neil's
employment as well as their published comments relating to O'Neil's trustworthiness.
After briefing and a telephone conference call, the court denied the motion.

      The Supreme Court has clearly defined the qualified immunity analysis. The
court must ask whether:

      "Taken in the light most favorable to the party asserting the injury, do
      the facts alleged show the [official's] conduct violated a constitutional
      right? This must be the initial inquiry." Saucier v. Katz, 533 U.S. 194,
      201 (2001). If, and only if, the court finds a violation of a constitutional
      right, "the next, sequential step is to ask whether the right was clearly
      established . . . in light of the specific context of the case." Ibid.

Scott v. Harris, 127 S. Ct. 1769, 1774 (2007) (omission in original). Both the
Supreme Court and this circuit "'repeatedly have stressed the importance of resolving
immunity questions at the earliest possible stage in litigation.'" Saucier, 533 U.S. at
201 (quoting Hunter v. Bryant, 502 U.S. 224, 227 (1991) (per curiam)); see Schatz
Family ex rel. Schatz v. Gierer, 346 F.3d 1157, 1160 (8th Cir. 2003). We stress the
importance of doing the qualified immunity analysis early in litigation because those
entitled to qualified immunity hold "an entitlement not to stand trial or face the other
burdens of litigation." Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). This
"entitlement is an immunity from suit rather than a mere defense to liability; and . . .
it is effectively lost if a case is erroneously permitted to go to trial." Id.

                                          -3-
        In deciding a motion for summary judgment, "courts are required to view the
facts and draw reasonable inferences in the light most favorable to the party opposing
the [summary judgment] motion." Scott, 127 S. Ct. at 1774 (quotation omitted)
(alteration in original). "In qualified immunity cases, this usually means adopting .
. . the plaintiff's version of the facts." Id. at 1775. However, this does not mean that
the court should "deny summary judgment any time a material issue of fact remains
on the [constitutional violation] claim [because to do so] could undermine the goal of
qualified immunity to 'avoid excessive disruption of government and permit the
resolution of many insubstantial claims on summary judgment.'" Saucier, 533 U.S.
at 202 (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Rather, the court
must take a careful look at the record, determine which facts are genuinely disputed,
and then view those facts in a light most favorable to the non-moving party as long as
those facts are not so "blatantly contradicted by the record . . . that no reasonable jury
could believe [them]." Scott, 127 S. Ct. at 1776.

        In this case, the district court's order stated that "[q]ualified immunity provides
public officials performing a discretionary function the right to act without personal
liability so long as they prove a reasonable person in their circumstances would not
have known their actions violate clearly established law." O'Neil v. City of Iowa City,
No. 3-05-cv-14-CRW-CFB, Order at 2 (S.D. Ia. Aug. 11, 2006). The court then
engaged in its analysis, which, in its entirety, stated:

      The court denies defendants' motion for partial summary judgment that
      asserts the qualified immunity defense. Plaintiff has presented enough
      documentary evidence in the voluminous summary judgment record to
      suggest defendants may have terminated plaintiff for expressing his
      opinions outside the commission public meeting itself; and defendants
      may have violated his substantive and procedural due process rights by
      depriving him of an adequate opportunity to challenge his termination
      and by unjustifiably tarnishing his reputation. Plaintiff may prove at trial
      that he had a liberty interest in not having his reputation tarnished when
      his employment was terminated. And plaintiff may prove protected

                                           -4-
      speech outside the commission meeting, before or after the meeting,
      motivated defendants to fire him. So the court gives plaintiff the
      opportunity at trial to prove his claim that his firing was for reasons other
      than those defendants have asserted by deposition and affidavit. Plaintiff
      may be able to prove that he was terminated not for his commission
      meeting comments but for other actions and comments, with the
      defendants firing him because they thought plaintiff was making them
      look bad and because they resented his statements to other persons
      criticizing their management of the airport.

Order at 2 (footnote omitted). The court then discussed other pending motions.

       We explain at the outset that we pass no judgment on whether Commissioners
Hartwig and Clay are entitled to qualified immunity. But we are certain, and the case
law is clear, that they are entitled to a thorough determination of their claim of
qualified immunity if that immunity is to mean anything at all.

       At oral argument, O'Neil's counsel assured us that there was extensive argument
over the issue of qualified immunity and that while the court's analysis was admittedly
"abbreviated," "terse," and "not laid out step-by-step," the court implicitly considered
the matter. Giving the court's order the best possible reading, the determination that
"[p]laintiff has presented enough documentary evidence" on his First Amendment and
due process claims could possibly be intended as a finding that O'Neil has established
a constitutional violation–"step one" of Saucier. However, even if that generous
reading is accurate (and it is doubtful that it is), there is absolutely no discussion on
"step two" of the qualified immunity analysis–whether reasonable officials in the
Commissioners' positions would have known that their actions violated O'Neil's
constitutional rights. See Saucier, 533 U.S. at 202.

       It is possible, we suppose, that the district court considered the issue of
qualified immunity and only provided a truncated analysis. However, we can neither


                                          -5-
affirm nor reverse the denial of qualified immunity based on the cursory commentary
advanced by the district court in its denial order.

III.   CONCLUSION

      We remand the case to the district court for a more detailed consideration and
explanation of the validity, or not, of the defendants' claim to qualified immunity.
                       ______________________________




                                        -6-